Citation Nr: 1730491	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for a skin disability, to include cystic acne.    

4.  Entitlement to a compensable initial disability rating for right shin splints.

5.  Entitlement to a compensable initial disability rating for left shin splints.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1999 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's service connection claims and assigned noncompensable initial disability ratings for right and left shin splints, respectively.  

The Veteran also appealed the denial of service connection for right shoulder disability.  However, in a May 2014 rating decision, the RO granted service connection for subacromial bursitis of the right shoulder and assigned a 20 percent disability evaluation effective June 28, 2010.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the Veteran's claims.

Lower Back Claim

The Veteran has not undergone VA lower back examination to date.  However, the Board finds that such an examination is warranted at this time.  38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this regard, the record contains conflicting evidence regarding the existence of a current disability.  The Veteran has reported ongoing back pain existing since service, and the Board is aware that the Veteran suffered at least one in-service fall. See Layno, 6 Vet. App. at 469.  Further, the Veteran's VA treatment records document the Veteran's history of arthritis in the lower back.  See, e.g., VA treatment records dated July 2006 and March 2009.  However, it is unclear whether said reports are based upon the Veteran's own assertions or an actual medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  As such, the Board finds that clarification is needed with regard to the existence of a current disability.

Such a remand provides further opportunity for the Board to acquire a nexus opinion regarding the alleged lower back disability, as such an opinion is currently absent from the record.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).

Bilateral Foot Claim

The Veteran most recently underwent VA foot examination in April 2012, and was diagnosed with bilateral calcaneus stress reaction at that time.  The VA examiner then opined that the Veteran's disability was less likely than not related to his military service, as there was no evidence of treatment for this condition in the Veteran's STRs.

The Board finds that this opinion is entirely inadequate for assessing the validity of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  A new opinion is needed which accounts for the full scope of the Veteran's relevant medical history, to include the onset of his disability and the nature of his service, such as the Veteran's reports of extended time spent on his feet while wearing military boots.  See April 2012 VA examination; see also Layno, 6 Vet. App. at 469.  


Skin Claim

The Veteran also underwent VA skin examination in April 2012.  At that time, the VA examiner opined that the Veteran's cystic acne was less likely than not permanently aggravated by his military service.  In doing so, the examiner noted that the Veteran's entrance examination noted mild to moderate acne on his chest and back, which the Veteran denies.  

The Board finds that the VA examiner relied upon an incorrect standard in assessing the etiology of the Veteran's cystic acne.  Typically, a veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  To rebut the presumption of soundness for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence that (a) the disease or injury existed prior to service, and 
(b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Thus, a new examination is needed with assess whether the medical evidence of record presents clear and unmistakable evidence that the Veteran's skin disability existed prior to service, and was not aggravated by service.  In doing so, the VA examiner must account for the Veteran's in-service treatment for acne, and his competent testimony regarding symptomatology.  See Barr, 21 Vet. App. at 312.

Right and Left Shin Splint Claims 

Finally, the Board notes that the Veteran's service-connected right and left shin splints were most recently assessed during an April 2012 VA examination.  However, VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Here, more than five years have passed since the Veteran's disabilities were assessed.  Further, the Veteran has raised concerns regarding the validity of the April 2012 examination, in stating that his disability was more severe than was memorialized at the time of the examination.  See Substantive Appeal dated June 2014.  As such, the Board finds that a new VA examination is now warranted to properly assess the current severity of the Veteran's disabilities.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from March 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Schedule the Veteran for VA lower back and bilateral foot examinations.  The claims file, including service treatment records, must be sent to the examiner(s) for review.  The examiner(s) must be provided full access to the Veteran's Virtual VA and VBMS files.  

In particular, the VA examiner(s) should address the following:

a.  Identify every lower back and bilateral foot disability that has existed in the Veteran throughout the pendency of this appeal;
   
b.  With regard to each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service?  In doing so, the examiner must explicitly address the Veteran's complete medical history, to include in-service treatments/events, and the onset and nature of each disability.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a new VA skin examination. After assessing the current nature of any existing skin disability, the examiner should offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner finds that the Veteran's skin disability clearly and unmistakably existed prior to service, then the examiner is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing skin disability was not aggravated by service spanning December 1999 to January 2005.  In other words, is it clear and unmistakable that any worsening of the skin disability was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner finds that a skin disability did not clearly and unmistakably exist prior to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disability began in service, was caused by service, or is otherwise related to service spanning December 1999 to January 2005.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected right and left shin splints.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria per Diagnostic Codes 5256 through 5263, by analogy, to include disabilities of the knee and leg.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  In particular, the examiner is asked to address the Veteran's June 2014 statement regarding his current symptomatology.    

5.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals











